Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) an anti-viral substance. This judicial exception is not integrated into a practical application because it is drawn a product. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because macrophages produce TNF-alpha (as taught in Panuska et al. (J Clinical Inv vol 96, pages 2445-2453 1995)) and that TNF-alpha has anti-RSV properties (as taught in Neuzil et al. (Am J Med Sci Vol 311, pages 201-204 1996)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention:
-the genus of anti-viral factors produced by alveolar-like macrophages, and
-the function of the recited markers in claim 4
The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).              
Furthermore The Board in Ex Parte Kubin found that the written description of 35 USC 112 was not met, stating that: 
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 
The Board in Ex Parte Kubin further stated on page 16 that:
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that: 
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  
As to the genus of anti-viral factors produced by alveolar-like macrophages in claims 1-19, Figure 6 suggests there is a factor but there is no disclosure of any specific factors. Applicant has not described the genus of products that have the function.
As to the markers in claim 4, Chistiakov et al. (Laboratory Investigation (2017) 97, 4–13) teach that CD68 is a heavily glycosylated glycoprotein that is highly expressed in macrophages and other mononuclear phagocytes. Traditionally, CD68 is exploited as a valuable cytochemical marker to immunostain monocyte/macrophages in the histochemical analysis of inflamed tissues, tumor tissues, and other immunohistopathological applications. In combination with other cell markers of tumor-associated macrophages showed a good predictive value as a prognostic marker of survival in cancer patients. (abstract).
There is nothing in the prior art that teaches the marker that allow it to be recognized as the macrophage needed to perform the method. And the specification does not teach how this is used to identify required macrophage or that this identifies the macrophage used in the invention.
Thus, the specification does not provide an adequate written description of the genus of anti-viral factors and markers that is required to practice the claimed invention.  Applicants have not described the genus sufficiently to show they had possession of the claimed genus. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating RSV, does not reasonably provide enablement for the range of virus listed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The list of viruses included are structurally diverse and cause a variety of diseases.
Parvovirus are known to cause gastrointestinal symptoms and can be transmitted by oral-fecal route. This is different than RSV.
There is no teaching on how the virus with different structures and cause different diseases are treated. 
The specification teaches that macrophages are not infected by RSV (Figure 1). 
However, some coronavirus do infect the macrophages, see Funk et al. (abstract and Figure 2, J Gen Virol. Vol 93, pages 494-503, 2012).
There is no teaching that virus that infect alveolar macrophages will produce the same effect.
Thus, It would require undue experimentation to use the invention as claimed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Post et al. (WO2016127259A1) and Lee et al. (Crit Care Clin 29:1045-1068, yr 2013) as evidenced by Neuzil et al. (Am J Med Sci Vol 311, pages 201-204 1996) and Panuska et al. (J Clinical Inv vol 96, pages 2445-2453 1995). 
Post et al. teach- for claim 1, alveolar-like macrophages (a-l m) can be used to treat viral pneumonia (para 53),  for claim 3, the a-l m can express F4/80 or CD68 (claim 8), for claims 4-9, hemengioblasts are cultured with gm-csf and m-csf at a concentration of 10-100 ng/ml ( claims 1, 3, and 4), for claim 10, a method for differentiating pluripotent stem cells into alveolar- like macrophages is provided (para 6), for claims 11-14, the a-l m can be prepared for administration to multiple routes with an acceptable carrier (para 50-51), and for claim 15, the dosage can be in the range of 10E5 to 10E10 (para 49, range 10E5 to 10E8).  
Post et al. do not teach specific viruses.
Lee teach that RSV causes pneumonia (page 1050 lower part).
One of ordinary skill in the art at the effective time of filing would have known that RSV causes pneumonia and thus a cause of viral pneumonia as taught in Lee et al. and had the expectation of success knowing that Post et al. teach treating viral pneumonia. 
 One of ordinary skill in the art at the effective time of filing would have known that macrophages produce TNF-alpha (as taught in Panuska et al.) and that TNF-alpha has anti-RSV properties (as taught in Neuzil et al.).
Thus, it would have been prima facie obvious at the effective time of filing to use the method of Post et al. of treating viral pneumonia to treat RSV as Lee et al. teach RSV causes viral pneumonia.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648